PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/227,303
Filing Date: 20 Dec 2018
Appellant(s): Folke et al.



__________________
Brian Kearns
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5-7,9,10,13-17,20-22,24,25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr (US 20180270839).
Re claim 1:
Loehr discloses a method for performing logical channel prioritization (LCP) by a wireless device (Para.[0072] In the embodiments described above in relation to FIGS. 4, 5, and 6 only a subset of logical channels are considered for LCP procedure (e.g., there is logical channel restriction for LCP procedures)), the method comprising: 
(Para.[0006]  In one embodiment, the apparatus includes a receiver that receives an uplink grant corresponding to an uplink transmission parameter and Para.[0007]  the uplink transmission parameter includes an indication of a numerology. In a further embodiment, the numerology includes a subcarrier spacing, an orthogonal frequency-division multiplexing symbol duration, a cyclic prefix duration, a number of symbols per scheduling interval, or some combination thereof. In certain embodiments, the uplink transmission parameter includes an indication of a transmission time interval and Para.[0065]  The method 500 also includes determining 504 a set of logical channels that have numerology X as a preferred/primary numerology – where the value of the numerology indicates a priority), wherein
the transmission profile comprises at least the following: one or more prioritization parameters; and one or more transmission parameters (Para.[0006]  In one embodiment, the apparatus includes a receiver that receives an uplink grant corresponding to an uplink transmission parameter and Para.[0007]  the uplink transmission parameter includes an indication of a numerology. In a further embodiment, the numerology includes a subcarrier spacing, an orthogonal frequency-division multiplexing symbol duration, a cyclic prefix duration, a number of symbols per scheduling interval, or some combination thereof. In certain embodiments, the uplink transmission parameter includes an indication of a transmission time interval and Para.[0056]  in addition to a logical channel priority, each numerology (e.g., subcarrier spacing, OFDM symbol duration, CP duration, number of symbols per scheduling interval, etc.) and/or TTI that is configured for a logical channel as an allowed numerology and/or TTI may be associated with a priority);
(Para.[0072] In the embodiments described above in relation to FIGS. 4, 5, and 6 only a subset of logical channels are considered for LCP procedure (e.g., there is logical channel restriction for LCP procedures)); and 
determining at least one logical channel of the set of logical channels to serve (Para.[0056]  During an LCP procedure a UE and/or MAC may consider both the numerology priority as well as the logical channel priority in order to determine the order in which logical channels are served).
Loehr does not explicitly state the uplink parameter is received in the uplink grant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the uplink parameter is a transmission profile and is received in the uplink grant in order to configure the wireless device for uplink transmission (as also shown in Shaheen US 20180302918 Para.[0055]).
Loehr does not explicitly disclose a transmission profile index that uniquely identifies the transmission profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr to include a transmission profile index that uniquely identifies the transmission profile in order to use a well-known indicator type, as also shown by Babaei (US 20180279358 Para.[0323]  the numerology/TTI/transmission duration index may be indicated by PHY layer to MAC when a UL grant is received) and Li (US 20190364586 Para.[0134-0138]  The numerology parameter of the logical channel includes a numerology index or type used for the logical channel and a TTI type used for the logical channel and Table 2 in Para.[0112]).

Re claim 2:
Loehr discloses wherein determining the at least one logical channel of the set of logical channels to serve comprises: prioritizing the at least one logical channel of the set of logical channels over at least one logical channel not included in the set of logical channels (Para.[0072] In the embodiments described above in relation to FIGS. 4, 5, and 6 only a subset of logical channels are considered for LCP procedure (e.g., there is logical channel restriction for LCP procedures)).
Re claim 5:
Loehr discloses wherein the transmission profile comprises: a channel-specific priority for each logical channel in the set of logical channels; and a prioritized bit rate for each logical channel in the set of logical channels (Para.[0004]  In some configurations, logical channels are each assigned a priority (e.g., logical channel priority). Furthermore, a prioritized bit rate ("PBR") may be defined for each logical channel).
Re claim 6:
Loehr discloses wherein the transmission profile identifies a duration for the at least one logical channel of the set of logical channels to be served by the wireless device (Para.[0056]  in addition to a logical channel priority, each numerology (e.g., subcarrier spacing, OFDM symbol duration, CP duration, number of symbols per scheduling interval, etc.) and/or TTI that is configured for a logical channel as an allowed numerology and/or TTI may be associated with a priority).
Re claim 7:
Loehr discloses wherein the transmission profile identifies a subcarrier spacing for the at least one logical channel of the set of logical channels to be served by the wireless device (Para.[0056]  in addition to a logical channel priority, each numerology (e.g., subcarrier spacing, ).
Re claim 9:
Loehr discloses a method for performing logical channel prioritization (LCP) by a network node (Para.[0072] In the embodiments described above in relation to FIGS. 4, 5, and 6 only a subset of logical channels are considered for LCP procedure (e.g., there is logical channel restriction for LCP procedures)), the method comprising: 
associating a set of logical channels with a transmission profile for prioritizing serving of logical channels by a wireless device (Para.[0072] In the embodiments described above in relation to FIGS. 4, 5, and 6 only a subset of logical channels are considered for LCP procedure (e.g., there is logical channel restriction for LCP procedures)); 
wherein the transmission profile comprises at least the following: one or more prioritization parameters; and one or more transmission parameters (Para.[0007]  the uplink transmission parameter includes an indication of a numerology. In a further embodiment, the numerology includes a subcarrier spacing, an orthogonal frequency-division multiplexing symbol duration, a cyclic prefix duration, a number of symbols per scheduling interval, or some combination thereof. In certain embodiments, the uplink transmission parameter includes an indication of a transmission time interval and Para.[0056]  in addition to a logical channel priority, each numerology (e.g., subcarrier spacing, OFDM symbol duration, CP duration, number of symbols per scheduling interval, etc.) and/or TTI that is configured for a logical channel as an allowed numerology and/or TTI may be associated with a priority); and
configuring the wireless device to serve the set of logical channels based on the transmission profile (Para.[0056]  During an LCP procedure a UE and/or MAC may consider both ).
wherein configuring the wireless device comprises transmitting a scheduling grant to wireless device, the scheduling grant comprising a transmission profile (Para.[0006]  In one embodiment, the apparatus includes a receiver that receives an uplink grant corresponding to an uplink transmission parameter and Para.[0007]  the uplink transmission parameter includes an indication of a numerology. In a further embodiment, the numerology includes a subcarrier spacing, an orthogonal frequency-division multiplexing symbol duration, a cyclic prefix duration, a number of symbols per scheduling interval, or some combination thereof. In certain embodiments, the uplink transmission parameter includes an indication of a transmission time interval and Para.[0056]  in addition to a logical channel priority, each numerology (e.g., subcarrier spacing, OFDM symbol duration, CP duration, number of symbols per scheduling interval, etc.) and/or TTI that is configured for a logical channel as an allowed numerology and/or TTI may be associated with a priority and Para.[0065]  The method 500 also includes determining 504 a set of logical channels that have numerology X as a preferred/primary numerology – where the value of the numerology indicates a priority
Loehr does not explicitly state the uplink parameter is received in the uplink grant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the network node configures the wireless device by sending the uplink parameters as a transmission profile in the uplink grant in order to configure the 
Loehr does not explicitly disclose a transmission profile index that uniquely identifies the transmission profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr to include a transmission profile index that uniquely identifies the transmission profile in order to use a well-known indicator type, as also shown by Babaei (US 20180279358 Para.[0323]  the numerology/TTI/transmission duration index may be indicated by PHY layer to MAC when a UL grant is received) and Li (US 20190364586 Para.[0134-0138]  The numerology parameter of the logical channel includes a numerology index or type used for the logical channel and a TTI type used for the logical channel and Table 2 in Para.[0112]).
Re claim 10:
Loehr discloses receiving, from the wireless device, uplink data served on at least one logical channel within the set of logical channels, the at least one logical channel within the set of logical channels prioritized over at least one logical channel not included in the set of logical channels (Para.[0072] In the embodiments described above in relation to FIGS. 4, 5, and 6 only a subset of logical channels are considered for LCP procedure (e.g., there is logical channel restriction for LCP procedures)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the network node receives uplink data from the wireless device because Loehr explicitly shows a wireless device receiving an uplink grant and performing logical channel prioritization for an uplink transmission and uplink transmission.

Re claim 13:
Loehr discloses wherein the transmission profile comprises: a channel-specific priority for each logical channel in the set of logical channels; and a prioritized bit rate for each logical channel in the set of logical channels (Para.[0004]  In some configurations, logical channels are each assigned a priority (e.g., logical channel priority). Furthermore, a prioritized bit rate ("PBR") may be defined for each logical channel).
Re claim 14:
Loehr discloses wherein the transmission profile identifies a duration for the at least one logical channel of the set of logical channels to be served by the wireless device (Para.[0056]  in addition to a logical channel priority, each numerology (e.g., subcarrier spacing, OFDM symbol duration, CP duration, number of symbols per scheduling interval, etc.) and/or TTI that is configured for a logical channel as an allowed numerology and/or TTI may be associated with a priority).
Re claim 15:
Loehr discloses wherein the transmission profile identifies a subcarrier spacing for the at least one logical channel of the set of logical channels to be served by the wireless device (Para.[0056]  in addition to a logical channel priority, each numerology (e.g., subcarrier spacing, OFDM symbol duration, CP duration, number of symbols per scheduling interval, etc.) and/or TTI that is configured for a logical channel as an allowed numerology and/or TTI may be associated with a priority).
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 21:
	Claim 21 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 22:
	Claim 22 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 24:
	Claim 24 is rejected on the same grounds of rejection set forth in claim 9.
Re claim 25:
	Claim 25 is rejected on the same grounds of rejection set forth in claim 10.
Re claim 28:
	Claim 28 is rejected on the same grounds of rejection set forth in claim 13.
Re claim 29:
	Claim 29 is rejected on the same grounds of rejection set forth in claim 14.
Re claim 30:
	Claim 30 is rejected on the same grounds of rejection set forth in claim 15.

Claims 4,12,19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Babaei (US 20180279358).
Re claim 4:
Loehr does not explicitly disclose wherein: the transmission profile comprises a list of logical channel identifiers, each of the logical channel identifiers uniquely identifying a particular one of the set of logical channels; and determining the at least one logical channel of the set of logical channels to serve comprises: determining that a logical channel identifier associated with 
Babaei discloses wherein: the transmission profile comprises a list of logical channel identifiers, each of the logical channel identifiers uniquely identifying a particular one of the set of logical channels; and determining the at least one logical channel of the set of logical channels to serve comprises: determining that a logical channel identifier associated with the at least one logical channel is included in the list of logical channel identifiers in the transmission profile (Para.[0349]  In an example, the one or messages may comprise a logical channel identifier for each of the plurality of logical channels and Para.[0352]  In an example, the one or more of the plurality of logical channels with the logical channel group identifier may be mapped to a same one or more TTIs/transmission durations/numerologies. In an example, the one or more of the plurality of logical channels with the logical channel group identifier may only be mapped to a same one or more TTIs/transmission durations/numerologies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a logical channel identifier uniquely identifies a logical channel in order to configure communication for each channel and to include the information in a list format as a design choice.
Loehr and Babaei are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr to include determine a logical channel identifier and restriction as taught by Babaei in order to control which numerology and/or transmission timing a logical channel may use (Babaeri Para.[0185]).


Re claim 12:
Loehr does not explicitly disclose wherein the transmission profile comprises a list of logical channel identifiers, each of the logical channel identifiers uniquely identifying a particular one of the set of logical channels.
Babaei discloses wherein the transmission profile comprises a list of logical channel identifiers, each of the logical channel identifiers uniquely identifying a particular one of the set of logical channels (Para.[0349]  In an example, the one or messages may comprise a logical channel identifier for each of the plurality of logical channels and Para.[0352]  In an example, the one or more of the plurality of logical channels with the logical channel group identifier may be mapped to a same one or more TTIs/transmission durations/numerologies. In an example, the one or more of the plurality of logical channels with the logical channel group identifier may only be mapped to a same one or more TTIs/transmission durations/numerologies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a logical channel identifier uniquely identifies a logical channel in order to configure communication for each channel and to include the information in a list format as a design choice.
Loehr and Babaei are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr to include determine a logical channel identifier and restriction as taught by Babaei in order to control which numerology and/or transmission timing a logical channel may use (Babaeri Para.[0185]).
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 4.

Re claim 27:
Claim 27 is rejected on the same grounds of rejection set forth in claim 12.

(2) Response to Argument
In the remarks, Appellant contends the cited portions of Loehr do not suggest (1) a scheduling grant comprising a transmission profile index that uniquely identifies the uplink parameter of Loehr to be used or (2) that a value of the transmission profile index indicates a priority associated with the uplink parameter of Loehr.
The Examiner respectfully disagrees.  
Regarding (1):  Loehr discloses a scheduling grant comprising a transmission profile (Para.[0006]  In one embodiment, the apparatus includes a receiver that receives an uplink grant corresponding to an uplink transmission parameter and Para.[0007]  the uplink transmission parameter includes an indication of a numerology. In a further embodiment, the numerology includes a subcarrier spacing, an orthogonal frequency-division multiplexing symbol duration, a cyclic prefix duration, a number of symbols per scheduling interval, or some combination thereof). 
Loehr does not explicitly state the uplink parameter is received in the uplink grant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the uplink parameter is a transmission profile and is received in the uplink grant in order to configure the wireless device for uplink transmission (as also shown in Shaheen US 20180302918 Para.[0055]  Furthermore, it should be noted that the numerology/TTI duration should be conveyed in the grant).
The uplink transmission parameter of Loehr corresponds to “a transmission profile” in the claim language because the uplink parameter defines the same parameters as the 
Loehr does not explicitly disclose implementing the transmission profile as a transmission profile index that uniquely identifies the transmission profile.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr to implement the transmission profile as a transmission profile index that uniquely identifies the transmission profile in order to use a well-known indicator type, as also shown by Babaei (US 20180279358 Para.[0323]  the numerology/TTI/transmission duration index may be indicated by PHY layer to MAC when a UL grant is received) and Li (US 20190364586 Para.[0134-0138]  The numerology parameter of the logical channel includes a numerology index or type used for the logical channel and a TTI type used for the logical channel and Table 2 in Para.[0112]).  
As shown in the above references to support the Examiner’s obviousness assertion, the factors that are included in the transmission profile of Loehr (e.g., numerology, TTI) are commonly implemented as an index (e.g. Babaei shows a numerology, TTI, and duration index and Li shows a numerology and TTI index).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmission profile as a transmission profile index that uniquely identifies the transmission profile.

Regarding (2): Loehr further discloses wherein the transmission profile (Para.[0007]  the uplink transmission ). 
As shown above, a transmission profile index of Loehr would include a numerology.  As stated in Para.[0056] of Loehr, the numerology indicates a priority (Para.[0056]  in addition to a logical channel priority, each numerology (e.g., subcarrier spacing, OFDM symbol duration, CP duration, number of symbols per scheduling interval, etc.) and/or TTI that is configured for a logical channel as an allowed numerology and/or TTI may be associated with a priority).  Therefore the numerology, which is a value of the transmission profile index, indicates a priority associated with the transmission profile (e.g. the transmission profile in which the numerology was received).

In the remarks, Appellant contends the values of the numerologies in Loehr have no clear correlation to priority of the logical channels.
The Examiner respectfully disagrees.  Loehr clearly states the numerology has an associated priority (Para.[0056]  in addition to a logical channel priority, each numerology (e.g., subcarrier spacing, OFDM symbol duration, CP duration, number of symbols per scheduling ) and also shows an example of some associations (Para.[0065]  The method 500 also includes determining 504 a set of logical channels that have numerology X as a preferred/primary numerology and Table 2 LCH #1 (Priority 2) Numerology = 1, Max TTI = 1 ms;  LCH #2 (Priority 1) Numerology = 2, Max TTI = 0.5 ms; LCH #3 (Priority 3) Numerology = 3, Max TTI = 1 ms; LCH #4 (Priority 4) Numerology = 1, Max TTI = 1 ms).  
The claim does not define what the specific mapping relationship between a value of transmission profile index and the priority is (e.g., value A indicates priority B, etc.).  Given the broadest reasonable interpretation, the disclosure of Loehr of a numerology indicating a priority reads on the limitation as claimed.  Loehr shows example values in Para.[0066] of numerology value 1 indicating priority 2, numerology value 2 indicating priority 1, numerology value 3 indicating priority 3, and numerology value 4 indicating priority.

In the remarks, Appellant contends the use of a specific index as claimed would not have been obvious to one of skill in the art when reading Loehr.
The Examiner respectfully disagrees. “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art” (MPEP 2144.03 [R-6] C).  
Applicant has not provided any rationale as to why the obviousness teaching would not have been obvious to one skilled in the art.  As shown above, Loehr discloses an uplink parameter identifying numerology and TTI, amongst other variables.  Loehr does not explicitly disclose using an index to implement how a profile/parameter set is communicated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        
Conferees:
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474           
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.